UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW MEXICO
Inre

FELIX CANDELARIA and SARAH CANDELARIA,
Debtors Case No. 7-18-13232 TA
UNSWORN DECLARATION UNDER PENALTY OF PERJURY

We declare under penalty of petjury that the information provided in the documents filed
concurrently with this unsworn declaration and listed here:

Amended Schedule A/B
Amended Summary of Assets and Liabilities

is true and correct.

7

 

— VE Ce 7 i ft wt vf ff ] i). . At a“ : Arf, c til “a
Felix Candelaria Sarah Candelaria

i

Date: S- ?-f 1

NM LF 16
Page 1 of 1

Case 18-13232-t7 Doc 37-1 Filed 05/24/19 Entered 05/24/19 15:35:28 Page 1 of 1
